         Case: 1:19-cv-05918 Document #: 5 Filed: 09/25/19 Page 1 of 2 PageID #:26




                          UNITED STATES DISTRICT COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS
                                EASTERN DIVISION

RICHARD TAYLOR,

                        Plaintiff,
                                                    No. 1:19-cv-05918
          v.
                                                    Honorable Virginia M. Kendall,
PSC PROFESSIONAL SECURITY                           Judge Presiding
CONSULTANTS, INC,

                        Defendants.

   AGREED MOTION FOR EXTENSION OF TIME TO ANSWER OR OTHERWISE
      PLEAD AND MOTION TO SCHEDULE SETTLEMENT CONFERENCE

          Defendants, PROFESSIONAL SECURITY CONSULTANTS, INC, by their attorneys in

this regard, Bradley E. Puklin, and DONOHUE BROWN MATHEWSON & SMYTH LLC, for

their motion for extension of time to answer or otherwise plead, and motion to schedule a pre-

trial settlement conference, state as follows:

          1.    Professional Security Consultants, Inc. was served with the subject complaint on

September 6, 2019.

          2.    Professional Security Consultants, Inc.’s responsive pleading is due September

27, 2019.

          3.    Counsel for defendant has conferred with counsel for plaintiff, and all parties

would like to attempt to resolve this case before incurring the cost associated with dispositive

motions, responsive pleadings, and discovery.

          4.    Counsel for the parties would like to schedule a settlement conference with this

court.
      Case: 1:19-cv-05918 Document #: 5 Filed: 09/25/19 Page 2 of 2 PageID #:27




       5.      Defendant’s representative with settlement authority is located out-of-state but

would like to attend the settlement conference in person.

       6.      Counsel for defendant requests that a status conference be scheduled with this

court to discuss the court’s availability for a settlement conference so that defendant may make

arrangements for its representative to travel to Chicago for the settlement conference.

       7.      Counsel for defendant requests that this court stay discovery and responsive

pleadings until the parties have had the opportunity to attend a settlement conference.

       8.      In the alternative, counsel for defendants request leave to file a responsive

pleading by October 18, 2019.

       WHEREFORE, defendants PROFESSIONAL SECURITY CONSULTANTS, INC,

hereby request an order staying responsive pleadings and discovery pending completion of a

settlement conference, or in the alternative, an extension of time to answer or otherwise plead to

on or before October 18, 2019.

                                      Respectfully submitted,

                                      DONOHUE BROWN MATHEWSON & SMYTH LLC

                                      By:/s/Bradley E. Puklin


DONOHUE BROWN MATHEWSON & SMYTH LLC
Bradley E. Puklin
Scott J. Kater
Attorneys for Respondent, PROFESSIONAL SECURITY CONSULTANTS, INC
140 South Dearborn Street, Suite 800
Chicago, Illinois 60603
(312) 422-0900
service@dbmslaw.com
puklin@dbmslaw.com




                                               -2-
